Citation Nr: 1328428	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
muscular strain of the low back. 

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right hip injury.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision, by the Cleveland, Ohio, Regional Office (RO), 
which increased the rating for chronic muscular strain of 
the low back from 10 percent to 20 percent, but denied the 
claim for a rating in excess of 30 percent for residuals of 
fracture of the right hip, with arthritis.  

On May 17, 2007, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing has been 
associated with the claims folder.  

In February 2008, the Board remanded the case to the RO for 
further evidentiary development.  In a June 2009 decision, 
the Board denied the Veteran's claims for increased ratings 
for his low back and right hip disabilities.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2010 
Joint Motion for Remand of BVA Decision on Appeal (Joint 
Motion), the parties asked that the Board's June 2009 
decision be vacated and the matter be remanded to the Board 
for readjudication and disposition consistent with the Joint 
Motion.  On January 20, 2010, the Court granted the Joint 
Motion and vacated the June 2009 decision, remanding the 
case to the Board for readjudication and disposition 
consistent with that motion.  

In June 2010, the Board remanded the case to the RO for 
further development pursuant to the Court Order.  Following 
the requested development, a supplemental statement of the 
case (SSOC) was issued in December 2012.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's remaining claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In the January 2010 joint motion, which addressed the issue 
of entitlement to an increase in a 20 percent rating for 
muscular strain of the low back, the parties agreed that the 
Board failed to provide adequate reasons and bases for its 
determinations.  The joint motion indicated that the Board 
failed to adequately discuss functional impairment as it 
applies to the Veteran's claim for an increased rating for 
his service-connected low back disorder, pursuant to the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The most recent VA spine examination was performed in 
January 2009, over four years ago.  VA treatment records 
dated from September 2008 through November 2012 show that 
the Veteran receives ongoing clinical attention and 
treatment for chronic low back pain.  In December 2010, it 
was noted that he was ambulating with forearm crutches.  The 
Board finds that an updated VA examination is needed to 
fully and fairly evaluate the Veteran's claim for an 
increased disability rating.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment 
of statutory duty to assist requires a contemporaneous 
medical examination - particularly if there is no additional 
medical evidence that adequately addresses the level of 
impairment of the disability since the previous 
examination).  VA is required to afford the Veteran a 
contemporaneous examination to assess the current nature, 
extent, and severity of his disabilities.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

In addition, in November 2012, treatment records from a VA 
Toledo Outpatient Clinic, in Toledo, Ohio, were added to the 
Veteran's Virtual VA electronic claim file.  There is no 
indication that this additional medical evidence was 
considered in the December 2012 SSOC as it was not listed as 
evidence that was considered or otherwise discussed.  
Therefore, the Board finds that a remand is necessary to 
associate with the claims file any relevant records 
currently in Virtual VA.  See 38 C.F.R. § 19.7 (2012) 
(decisions of the Board are based on a review of the entire 
record).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for 
the following actions: 

1.  The AOJ should contact the Veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA, who have treated him for his low 
back and right hip disorders since 
January 2009.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
compensation examination in order to 
determine the current severity of the 
service-connected low back disability.  
The claims folder, including a copy of 
this remand and any relevant medical 
records contained in the Virtual VA 
system, must be sent to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report. The examiner should identify all 
orthopedic and neurological symptoms 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  The 
examiner should also report the ranges 
of motion for the thoracolumbar spine 
and state whether the Veteran's service-
connected muscular strain of the low 
back is manifested by weakened movement, 
excess fatigability, incoordination, or 
pain.  Such disability should be equated 
to additional motion lost (beyond what 
is shown clinically) due to the 
functional effects of any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should specifically indicate the point 
at which the Veteran begins to 
experience pain.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
current level of severity of his 
service-connected right hip disorder.  
The claims folder, including a copy of 
this remand and any relevant medical 
records contained in the Virtual VA 
system, must be sent to the examiner for 
review in conjunction with the 
examination.  All necessary testing 
should be provided.  The examiner should 
write a comprehensive report discussing 
the current severity of the Veteran's 
right hip disorder.  Range-of-motion 
testing on thigh extension and flexion 
should be done.  The examiner should 
determine whether the left hip exhibits 
pain or painful motion, weakened 
movement, premature or excess 
fatigability, or incoordination.  All 
such functional losses should be equated 
to additional loss of motion (beyond 
what is shown clinically).  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  A report 
of the examination should be prepared 
and associated with the Veteran's claims 
folder.  The report should include a 
detailed rationale for all opinions and 
conclusions regarding the disabling 
manifestations of the right hip.  

4.  The AOJ should ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the AOJ should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this remand are to further develop the record 
and to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted 
in this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


